DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Nov. 2021 has been entered.
Claims 1, 2, 4-6, 9, 16, 23, 32, 36, 38, 53, 75 and 123-127 are currently pending.
Claims 53 and 75 are withdrawn.
Claims 1, 2, 4-6, 9, 16, 23, 32, 36, 38 and 123-127 are considered here.

Response to Arguments/Withdrawn Rejections
The rejection of claims 1, 2, 4-6, 9, 16, 23, 32, 36, 38 and 123-125 under 35 U.S.C. 103 as being unpatentable over the combination of Hellinga in view of Marvin and Uniprot Seq. of T. scotoductus Sugar ABC Transporter as evidenced by BLAST Alignment of SEQ ID 48 vs. T. thermophilus GBP, Cuneo and Tian is withdrawn in view of the Response of 16 Nov. 2021.  Hellinga teaches introducing the reporter group at an allosteric site (i.e. distant from the substrate binding site) (Hellinga, [0017]-[0018]) whereas Cuneo evidences that both the E13 and W244 residues form part of the glucose binding site (i.e. an endosteric reporter) (Cuneo, 
The rejection of claims 1, 2, 4-6, 9, 16, 23, 32, 36, 38 and 123-125 on the ground of nonstatutory double patenting over claims 1-14 of US Patent No. 6277627 in view of Hellinga, Marvin and Uniprot as evidenced by BLAST, Cuneo and Tian is withdrawn on the same basis as for the obviousness rejection.

Allowable Subject Matter
Claims 2 and 127 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(a) (written description/new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-6, 9, 16, 23, 32, 36, 38 and 126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a glucose biosensor comprising a glucose-binding protein (GBP) having a reporter group, where the GBP “comprises a mutant of a glucose-binding-protein from Thermus scotoductus”.  Claim 1 has been further amended to recite that 
In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties (MPEP 2163).  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus (Id.).  A “representative number of species” means that the species which are adequately described are representative of the entire genus (Id.). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (Id.).
The written description support in the specification is limited to species which comprise the sequence of tsGPB2 (e.g., SEQ ID: 110) with an E13C mutation at which the fluorescent reporter is attached and a W244 mutation (W244F, W244Y, W244M are disclosed) which modulates the glucose binding constant (Kd). Moreover, the specification states that “[a]nalysis 

Claim Rejections - 35 USC § 112(b) (indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):



Claims 1, 4-6, 9, 16, 23, 32, 36 and 38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite a glucose biosensor comprising a glucose-binding protein (GBP) which “comprises a mutant of a glucose-binding-protein from Thermus scotoductus”.  The specification defines the term “mutant” broadly to mean any polypeptide containing a difference between its amino acid sequence and its naturally occurring counterpart (Spec., [0020] of US20200271659).  Moreover, the limitation regarding the E13X and W244X substitutions does not limit the GBP to any particular sequence (since X can be any amino acid).  In light of the above, it is unclear what genus of polypeptides would be considered “a mutant of a glucose-binding-protein from Thermus scotoductus” and which polypeptides would not.  For example, the specification describes GBPs from (hyper)thermophiles which have thermostable GBPs and exhibit certain structural characteristics in the glucose-binding pocket (Spec., Example 2).  However, the claims encompass a much broader range of polypeptides (essentially any GBP or variant thereof) and neither the claims nor specification provides any guidelines for determining what can be considered “a mutant of a glucose-binding-protein from Thermus scotoductus”.  As such, one of skill in the art would not be reasonably apprised of the scope of the instant claims.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 123-125 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 123 depends from claim 25, which has been cancelled, and thus fails to further limit a claim.  Claims 124 and 125 further depend from claim 123.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657